UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6056


WILLIE CLARENCE ALSTON,

                Petitioner – Appellant,

          v.

ALVIN W. KELLER,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02038-FL)


Submitted:   May 20, 2010                   Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Clarence Alston, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Clarence Alston seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2006)

petition    and     denying      his    application       for    a     certificate     of

appealability.           The district court’s order dismissing Alston’s

§ 2254 petition is not appealable unless a circuit justice or

judge   issues     a     certificate    of       appealability.        See   28   U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial     showing      of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Alston has not made the requisite showing.

Accordingly, we deny Alston’s motion for leave to proceed in

forma pauperis, deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

                                             2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3